IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30230
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CHARLES RAY BURTON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 98-CV-426
                      USDC No. 95-CR-60048-1
                       --------------------
                         October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Charles Ray Burton, federal prisoner #09147-035, appeals

from the denial of his 28 U.S.C. § 2255 motion.   He contends that

counsel was ineffective for failing to object to his

characterization as a career offender and that the district court

did not actually conduct de novo review of the magistrate judge’s

report when denying his § 2255 motion.   The district court, which

resentenced Burton on the basis that he was not a career

offender, granted Burton a certificate of appealability (COA)


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30230
                                -2-

solely on the issue whether Burton was a career offender.   Burton

does not seek an expansion of the COA grant by this court to

encompass the issues he now urges; we therefore may not consider

those contentions.   United States v. Kimler, 150 F.3d 429, 431

(5th Cir. 1998); Lackey v. Johnson, 116 F.3d 149, 152 (5th Cir.

1997).

     APPEAL DISMISSED.   5TH CIR. R. 42.2.